FILED
                            NOT FOR PUBLICATION                             AUG 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAYMOND NEWSOM,                                  No. 13-15454

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00403-LJO-DLB

  v.
                                                 MEMORANDUM*
JOHN CHOKATOS, MD,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY and CALLAHAN, Circuit Judges.

       California state prisoner Raymond Newsom appeals pro se from the district

court’s judgment dismissing for failure to exhaust his 42 U.S.C. § 1983 action

alleging deliberate indifference to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1168 (9th Cir. 2014). We affirm.

        The district court properly dismissed Newsom’s action because Newsom

failed properly to exhaust administrative remedies and failed to demonstrate that

administrative remedies were effectively unavailable to him. See Woodford v.

Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory

and requires adherence to administrative procedural rules); Nunez v. Duncan, 591
F.3d 1217, 1224-26 (9th Cir. 2010) (where defendant establishes failure to exhaust,

burden shifts to plaintiff to prove that administrative remedies were unavailable to

him).

        AFFIRMED.




                                          2                                    13-15454